DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zi Y. Wong on 08/10/2022.

The application has been amended as follows: 
           Cancel claims 69 and 94.

Response to Arguments
Applicant’s arguments, filed on 08/022022, with respect to rejection of claims 59-63, 66, 69, and 95-99, have been fully considered and are persuasive.  The amendment to independent claim 59 has overcome the rejection. Claims 59-63, 66, and 95-99 are allowed. The newly added claims 100-103 are also allowed. Claims 69 and 94 have been canceled. The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 53-55, 59-63, 66, and 95-103 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 53-55 are previously allowed. Independent claims 59, and 100-103 are amended or created with incorporation of previously indicated allowable subject matter. The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613